Case 6:65-cv-11351-RRS-CBW Document 68 Filed 09/08/20 Page 1 of 1 PagelD#: 2070

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
CLAUDE BOUDREAUX, ET AL. CASE NO. 6:65-CV-11351
VERSUS JUDGE ROBERT R. SUMMERHAYS
SCHOOL BOARD OF ST MARY PARISH, MAGISTRATE JUDGE WHITEHURST
ET AL.
ORDER

For the reasons set forth in the Ruling issued this date,

IT IS HEREBY ORDERED that the Motion for Class Recertification [ECF No. 39] is
GRANTED, and the following class for injunctive relief pursuant to Fed. R. Civ. P. 23(b)(2) is
certified:

(1) All Black students currently enrolled or who will in the future enroll in schools

operated by the St. Mary Parish School Board; (2) all Black students who

previously attended the foregoing schools and would remain eligible to attend such
schools, but for the fact they were expelled from such schools due to discriminatory
policies of the St. Mary Parish School Board; and (3) the custodial biological or
custodial adoptive parents of the foregoing students.

The class claim is for the violation of the class members’ rights under the Equal Protection clause

of the Fourteenth Amendment to the United States Constitution.

THUS DONE in Chambers on this Ss day of September, 2020.

|

ROBERT R. SUMMERHAYXS
UNITED STATES DISTRICT GE
